I




              OFFICE   OF THE ATTORNEY     GENERAL     OF TEXAS
                                 AUSTIN
    GROVER SELLERS
    ATTORNEY GENERAL




       HOnorable c. lL licholson,    chairrnsn
       Canittee. on.Nunlclpal    and Private Corporations
       Houee of Reprerentatlve8,    49th Leglulature
       Au tin, Texaa                                   ,.

        Obar Mr. RIobolronr              Opinion lo. 04432
                                         Rer Constitutionality    cg H.B.
                                         Bo. 553 concernleg    cansollda-
                                         tlon of a town or village      of
                                       :less ehan 5000 population,
                                     ( with a c1t.r having more than
                                         5OM) population.
                                I.
              We beg to acknowlMge receipt  of your request for
        an opinion by this department upon the above subject mat-
        ter, a8 r0ii0v8t
                  "I aa directed    bi the Comlttee    On Jfunlcl-
            pal  and &iv&to     Co~pom~fiion8 to rend the attached
            bU8e   aill #O. ,65> t0 m end XUque8t that an
             op%nlon be given the~COsualt.tee a8 to the legality,
             or oonrtitutional%tj,    Qi that motion dealing with
             the ret?OrpeOtiVe Or l%tPOaCtiVe     provirlon   of the
            bill  contained in th8 third paragraph of Section 1,
            ~beginnlng cq page 2.
               -A>, *m pbslng    it vi11 be noted that the bill
             in $ectim    2 propose8 to amend a certain article.
             Undoubtedlrj:i thl8 sh0Ud be chengsd 80 a8 to mend
             the proper chapter.     Your oplnlon ln this oonnec-
             tlon will al.ao be appreciated."

              That portion    of Ii. B. Ro. 553 especially  pointed     out
        by you a8 probably    be-    retrospective,  1s as follovs:
Honorable   C, B. Richol8on         page   2


            %I8   SOotion I8 hereby declared to be retro-
      speotlve to the iollovlng         extent.      All petitions
     purporting to be 8igned by quellfled               vot8r8, and
      pre8Onted to the goveFnIng body and all ordinances,
      Pe8OlUtiOn8, nOtIOO8, dOO1aMtIOn8 or &her act8
      by the governing body of anr city,             tovn or village
      aomIng vlthln the applicable           p~ovI8lon8 of thI8
      section,   purporting to be in compliance with the
      8tatutoPy   provi8I0nr     aontalned in chapter 15 of
      Title 28 Rev1804 Clvll Statute8 of X925; and any
     notice,    drolaPatIon,     certlfloate      or other act
      requised to be done or purporting             to bave been
      done by any nfor,       wunollman,       ewl88loner,
      aldemn,      altr seoretarr or city olerk in ccm-
      plIaii&S Vith    the 8tatUtOm Peqti8ItIon8            Of
   -Chapter     15 of Title 28 Revl8ed Clvll Statute8 of
      1925; rhall hT0 th8 88me legal effeat a8 it there
      had then exI8ted a lav authorl8Ing             each act to
      have been done and authori8Ing           cities,     town8 and
      villages   of 1088 than 5,000 population             to con8oll-
      date.    An7 eleotloa    hsld prior to the enaotment of
      thI8 sot submitting       the que8tlon of con8olldatlon
      to the qualified     voter8    of oItIe8 or town8 authorized
      to consolidate     by this act, 8ha11 in all thing8 be
      deemed a legal and valid eleotlon            a8 if this lav
      had been In exi8tence       on ~JMB    date of 8uoh election;
      provided   the requirement8 of lav applicable             to
      aon8olIdatIon     of oItie8 and tovns have otherwI8e
      been ooapllrd vIth.'
   .,, Section 16 of Article  I of the State Constitution                -
the Bill of Right8 - I8 a8 follovsr
          %o bill of attainder,  ox po8t facto &v,
     retronotlve  lav, or any lar lmpairlp   the obll-
     @AtiOn Of OOiItPaOt, 8ball be made.
         We note tbat the bill,  a8 above quoted, u8e8 the VOPd
"retrospeotlv8"    rather than the vord "retroaotive::. but this
c.an make nc difference   8ince the tvo vordr a8 ured In OQnt
8tItUtlon8 are held t0 be SnOlymoU8.      Ralrden v. Rolden,
15 Ohio St. 20 ; O~ar T. Toledo (Ohio) 89 1. B. 12; State v.
P1ea8oIl (H. D. 1 218 If. Y. 154; A8hley V. BPOm (1. c.) 151
9. B. 725; WIlSOn V. HOV ksxico L. dc T. Co. (a. no) 81 Pac.
gg $5; C;~~inental 011 co. V, Hontana Concrete Co. (Mont.)
          .     .
        ,
 Honorable     C. E. Nicholson    page 3

        The vorda retroactive    and retrospective      lays, within
 the meaning O? 8fShtUte8 and aOn8titUtiOn8,       mean    those  that
 in retrospect   vould affect   prior acts, transaatlons,        or
 rlght8 already acerued giving to 8Ueh a legal effeot            dif-
 ferent frown vhat it had under the lav vhen they occurred.
 State v. Vhlttlsrey    Uash.) 50 Pso. 1191 Clearwater Tovn-
 8hlp 9. Board (Mloh.     153 1. Y. 824; Keith v. Ousdry (Tex.)
 114 3. W. 392; Duok v. Black Diamond cOliOPiO8           (Tan.)    33
 3. U. (2) 6. f Amerloan Surety Co, v. Axtell Con any (Tex.)
 36 8. N. (2 3 715; Bowing v. Delaware Rayon Co. PDel.) 188
A. 769; Ducey V. Patterson (Cola.)      86 P. 109; ffray v.
 CItx of Toledo (Ohio) 89 If, B. 12; Westerman v. Supreme
 Lodge K. of P. 94 3. W. 470 (Ho.); Oladney v. Sydnor (MO.)
 72 3. W. 554% Turbevllle     v. Oovdy (Tax.) 272 3. Y. 559.
         CorollarJ     t0 What V8 have  jU8t  said it ?ollovs      that
 a lav   vhlch doe8 not o$Orate retro8peotlvely          to a?fect any
 vested right of any j%erson 1s not retroactive           or retro-
 spective,     a8  thore  tePm8 are  u8ed  in constitutional     lav.
          It Is penalsalble, therefore,    for a statute  to draw
- on or to relate to antecedent faota ln any pertinent and
  ooncltltutlonal  vay lu the process of making lav, which doe8
 ,not attempt to disturb exlstlhg     vested rights,   as above shovn.
  Cox. v. Hart (U. 3.) 67 Law Ed. 332; Clearvater Township v.
  Board Mlch.) 153 H. U. 8248 Westerrnan v. Su reme Lodge K.
  or P. t MO.) 94 3. W. 4701 Oladney v. Sydnor PMO.) 72 3. W.
  554l



         The ObVioU8 rea8on for the distinction           ve have here
 noticed     18 that rtatute8 oreating Pight8, obligations           or
 dUtiO8    aPI8ing entirely      pPO8peatlVOlg arfJ not Invalid I3OPely
 becaucle they are predicated        or fonaulated    ln part upon prior
 aotr, conditions,       situations   and the like,    for the rlmple
 pea8on there i8 no cOn8tItutlonal           pPOVl8IoZI iorblddlng    8UCh
 an act; whereas there 18 almost universal            conrtltutlonal
 prohibition     against retroactive      or retrospective     lava
 oreating rights,      duties or obligations       which did not
 exist be?oPe.       It 18 the latter     situation   that such con-
 8titUtiOlld     provisions    pPe8crlbe.
      -’ This view la but another way o? giving        effect   to
  curative acts of the Legislatum.
           Corpus JuPls Secundum thus states     the general    rule:
Honorable   C. E. f?lcholson       page 4

            "In genenl,     vhere there 18 no oonstltutlonal
       prohibition,      a Isglalature      may, by retrospective
       statute,     CUP8men IPPegUtiPItler, ln prior pro-
       ceedlngr vhlah do not extend to Platter8 of jurlx-
       dlotlon;     and o~dlnarlly     it may Patl?y and validate
       any pa8t act vhlch it could orlglnally            have au-
       thoriced,     prwlded     it still    ha8 the power to
       authorize     it and its authorization       doe8 not lmpalr
    --V98ted     rights.     bXQXOnOXpcS88iOll8 Of thI8 rti0
       are to the erfect       that the L8glxlatur8 may validate
       retroepectlvely      any proaeedln# whIoh it might have
       authorlxed In advance, or may cure-by subsequent
       statute vhat It night have dI8pen8Od vith al-
       together.       30, 8tatUtO8 Curing defeat.8 in .SCts
       dotie, or authorl8lng       or aonrlnslng the exercise
       of pover8,      are valid   vhere the Legislature
       orIgInally      had authority      to confer the powers or
       authorlxe the sot."         - Vol. 16, p. 875-6 1 422.
        We are ln sccord vlth your suggestion that the title
to H. 3, Ro, 553 should be changed to read in substance as
fOiiOV8  t
            “AH ACT to axkend Chapter 15, Title  28 of the
                Revised Civil Statute8 of Texas, 1925."
                and 80 on a8 you have it ¶..!Ithe title.
      This,    ve belleoe,     ansvers   JOUP Inquiry.
                                       Your8   very truly
                                  ATTORERYQEHHRAL
                                                OF
                                                            ,,

                                  BY                &i
                                                   Oale   peer
                                                   A8818 t.Ult